51 F.3d 277
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James Kenneth ANDERSON, Appellant,v.TEXARKANA REGIONAL REHABILITATION CENTER;  Rick Hart,Warden;  Mike Webb, Assistant Warden, Appellee.
No. 94-3321.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 29, 1995.Filed:  Apr. 4, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arkansas inmate James K. Anderson appeals from the district court's1 dismissal with prejudice of his 42 U.S.C. Sec. 1983 action, following an evidentiary hearing.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.  Anderson's "Motion for Judicial Notice to Adjudicative Facts," which merely restates his appellate argument, is denied.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, adopting the report and recommendation of the Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas